Hall, Judge.
When the facts alleged in a petition, together with a copy of an insurance policy attached thereto as an exhibit, showed that the defendants were insurance agents and in 1960 did some of the acts mentioned in former Code § 56-501 in consummating the contract of insurance with a company not licensed to do business in Georgia, and did not show that the policy was for “excess insurance” as contemplated by the Excess Insurance Agents Law (Ga. L. 1949, p. 1201, former Code Ann. § 56-501a et seq.), or that the defendants fully complied with all the provisions of that Act respecting the policy, the petition stated a cause of action against the agents personally as was provided by former *272Code § 56-502. Whether the insurance was procured in full compliance with the conditions of the 1949 Act, so as to relieve the defendant agents of personal liability for a loss covered by the policy and not recoverable from the unauthorized insurer, remains a question of defensive proof. (The provisions of former Code §§ 56-501 and 56-502 as revised by the Georgia Insurance Code, Ga. L. 1960, p. 289, appear in Code Ann. §§ 56r801a, 56-801b, and 56-834b. The Excess Insurance Agents Law was repealed and superseded by provisions of the 1960 Georgia Insurance Code appearing as Code Ann. § 56-613 et seq.).
Decided September 4, 1963.
Martin, Snow, Grant & Napier, T. Baldwin Martin, for plaintiffs in error.
F. G. Schmich, Ii. Thad Crawley, contra.
The trial court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Carlisle, P.J., and Bell, J., concur.